 LOCAL 463,CEMENT WORKERSLocal463, United Cement,Lime and Gypsum Work-ers, International Union,AFL-CIO,andTrinityConcrete Products Company,Inc. Case 16-CB-538May 28, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSOn August 18, 1970,1 a hearing was held before TrialExaminer Henry L. Jalette in the above-entitled pro-ceeding. After the General Counsel presented his case-in-chief and rested, Respondent moved to dismiss thecomplaint. In expectation that the Trial Examinerwould dismiss the complaint, the General Counsel onAugust 27 filed a Motion for Reconsideration. On Sep-tember 14, the Trial Examiner issued an Order Grant-ing Motion To Dismiss in which he denied the GeneralCounsel's Motion for Reconsideration and granted Re-spondent's motion to dismiss the complaint in its en-tirety on the grounds that the threat of physical vio-lence attributed to Respondent's agent was too isolatedto warrant a cease-and-desist order and that the thenpending arbitration proceeding over the discharge ofRespondent's agent because of the alleged threat wouldtend to remedy the alleged unfair labor practice.On December 18, the Board ordered that the case beremanded for " . . . a full and complete hearing on thesubstantive merits of the complaint's allegations withappropriate findings, conclusions and recommenda-tions by the Trial Examiner ... "Subsequently, on March 12, 1971, Trial ExaminerHenry J. Jalette issued his Decision in the proceeding,finding that Respondent had not engaged in unfair la-bor practices within the meaning of the Act and recom-mending that the complaint be dismissed in its entirety,as set forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'All dates unless otherwise stated are in 1970Member Jenkins concurs in the result, not because the alleged threatincident was "isolated," but because on the evidence before us there is567ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the com-plaint herein be, and it hereby is, dismissed in its en-tirety.substantial doubt that the "threat" was either made or taken seriously byeither partyTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHENRY L. JALETTE, Trial Examiner: The complaint in thiscase was issued on June 19, 1970,' pursuant to an original anda first amended charge filed by Trinity Concrete ProductsCompany, Inc. on May 19 and June 19, respectively. Thecomplaint alleges that the above-captioned Respondent vi-olated Section 8(b)(1)(A) of the Act by the conduct of jobsteward L. T. Coleman in orally threatening employees of theCompany with bodily harm and property damage if they didnot become members of Respondent. All of the allegations ofthe complaint were admitted except the allegation that Cole-man had threatened employees.On August 18, a hearing was held in Dallas, Texas, atwhich General Counsel presented one witness in support ofthe allegations of the complaint. After the testimony of thiswitness,Respondent moved to dismiss the complaint. Bywritten order dated September 14, I granted the motion todismiss. Thereafter, General Counsel filed a request for re-view and on December 18 the Board issued an order grantingreview and remanding the proceeding to the Regional Direc-tor for further hearing. The only grounds given for grantingthe request were that "In the opinion of the Board, the issuesherein are such that a full and complete hearing on the sub-stantive merits of the complaint's allegations with appropri-ate findings, conclusions, and recommendations by the TrialExaminer are warranted."On March 3, 1971, I appeared at Dallas for the purpose ofconducting further hearing in accordance with a notice ofhearing issued by the Regional Director for Region 16. Thenotice of hearing had originally scheduled the matter for 10a.m.March 2, 1971, but on Friday, February 26, 1971, thematter had been rescheduled to March 3, 1971, at 2 p.mFormal notice of the rescheduling of the hearing was givenby telegram to all the parties, but Respondent did not appearat the scheduled time. Counsel for General Counsel tele-phoned counsel for Respondent and learned that the tele-graphic message had been garbled and Respondent was notaware that the hearing was at 2:00 p.m., March 3.' In orderto avoid further delay and unnecessary expense, Counsel forGeneral Counsel advised me that Counsel for Respondenthad advised him of its willingness to waive further hearingprovided that General Counsel offered into evidence a copyof an arbitrator's decision relating to the subject matter of thecomplaint and provided further that it was stipulated thathad Respondent received proper notice its agent, L. T. Cole-man, would have been called to testify and to deny havingmade the threats attributed to him. Acting on these represen-All dates appearing hereinafter refer to 1970 unless otherwise mdicateaThe telegraphic notice should have read that the hearing was beingpostponed from March 2, 1971, to March 3, 1971 at 2 p in , at the samelocation The telegram received by Respondent stated that the hearing wasbeing postponed "from March 2, 1971, at 2.00 p m at the same location"leaving out the fact that the hearing was to be rescheduled for March 3190 NLRB No. 112 568DECISIONSOF NATIONAL LABOR RELATIONS BOARDtations of General Counsel, with the concurrence of theCharging Party, I accepted the stipulation and the hearingwas closed.Upon the entire record, including my observation of thesole witness to testify, I make the following:'FINDINGS OF FACTITHE BUSINESS OF THE EMPLOYERTrinity Concrete Products Company, Inc., is a corporationduly organized under and existing by virtue of the laws of theState of Texas, with its principal office and a plant at Dallas,Texas. At all times material herein, it has been continuouslyengaged in the manufacture and distribution of concrete pro-ducts, and during the 12-month period preceding issuance ofcomplaint, in the course and conduct of its business opera-tions, it purchased and received goods and materials valuedin excess of $50,000 at its Dallas plant directly from Statesof the United States other than the State of Texas.IITHE LABORORGANIZATION INVOLVEDLocal 463, United Cement, Lime and Gypsum WorkersInternationalUnion, AFL-CIO, is now, and at all timesmaterial herein has been, a labor organization within themeaning of Section 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The FactsRespondent was certified as representative of the em-ployees of the Employer in 1966. On July 25, 1968, the em-ployees of the Employer went on a strike which continuedthrough the third week of June 1969, at which time theparties signed a collective-bargaining agreement which was ineffect at the time of the hearing.Ynez Escobar is a storeroom attendant employed by theEmployer who started working for the Employer during thestrike and who crossed the picket line during the strike. Ad-mittedly, no one gave him any trouble and in the periodfollowing the strike no one threatened him. This was the caseuntilMay 12, on which occasion L. T. Coleman, a job stew-ard and admittedlyan agentof the Respondent within themeaning of Section 2(13) of the Act, came into the storeroomwhere Escobar was working and asked Escobar if he wasready to join the Union. Escobar told him no, perhaps later,and Coleman then said:And then he told me I could meet with an accident,somebody could poison my coffee or burn my house, heknows where I live, or mess up my car, or like that. I toldhim I wasn't afraid of him, so he went around the build-ing, around the back door, and threw a piece of rope onmy neck and told me to watch it, that's a snake. I toldhim to get out of there. That's all. That's all we talkabout.On the following day, the Employer suspended Colemanpending completion of its investigation of the incident andsubsequently discharged him. Coleman filed a grievance andthe matter was subsequently brought to arbitration on Sep-tember 10. On October 31, the arbitrator issued an opinionin which he concluded that the Employer did not have dustcausefor discharging Coleman. In so doing, the arbitratorstated as follows:'Counsel for the General Counsel and Counsel for the Charging Partywaived the right to file briefIt is difficult for the Arbitrator to see how the aboveconduct as testified to by Mr. Escobar can properly beconsidered as constituting threats of intimidation andcoercion in violation of the Agreement and the CompanyRules and Regulations. Only Escobar and Grievant wereat the location in question at the time. Mr. Escobar byhis own admission was not frightened by such state-ments or indications. He did not feel it necessary toreport the incident to the Company immediately butinstead initially only told a friend that he did not likewhat was said. After that, by Mr. Escobar's own tes-timony, it was over insofar as he was concerned. Mr. JimBales,the Production Superintendent, then called Mr.Escobar to the office about the incident after at least aday or two had elapsed.As admitted by the Company, rough talk and re-strained horseplay are common in the prestress beamproduction operation. The testimony of Mr. Escobarestablished that there was much "fooling around" andthat he also engaged in the "horseplay." He testified thatat times they would get nasty with each other as whenhe and Mr. Coleman would hurl certain personal epi-thets at each other. Seemingly this was done without anypermanent effect on the other. Of further significancehere is the fact that Mr. Escobarcameto work at theplant two months before the end ofa ten-month strike,and that hecameto work through picket lines withoutever having been threatened in any way about anything.B. Analysis and ConclusionsIn my ordergrantingmotion to dismiss, I had assumedthat the testimony of Escobar as to the threats made byColeman was credible (as, of course,Iwasrequired to do ona motion todismiss).Nevertheless, I had granted the motionto dismiss, because in my opinion no useful purpose wouldhave been served by the issuance of a cease and desist orderin this case. In reaching this conclusion, I had noted theabsence of any 8(b)(1)(A) conduct during the course of alengthy strikemaintainedby the Respondent, the fact thatEscobar had been hired during the strike and crossed thepicket line without incident, and that he had worked forseveral months without any threats being uttered. Addition-ally, I had noted that this Respondent had no history of priorunfair labor practices except for an 8(b)(4) charge arising outof the strike of the Employer which had been resolved by aformal settlement agreementConsidering these circum-stances, plus the fact that the threat had been made by aminor official of Respondent (that is, a job steward), and thatit involved one employee in a work force of 175, it appearedto me that no useful purpose would be served by issuance ofan order in this case.An additional reason forgrantingthe motion to dismisswas the fact that at the time of the original hearing the issueof Coleman's dischargewas awaitingan arbitration hearingand it appeared to me that the issue presented for decisionboth by me and the arbitrator was to be one of credibility. Itappeared to me that had I denied the motion to dismiss andrequired the Respondent to proceed by presenting Colemanto testify and had I made a credibility determination as be-tween him and Escobar it would only have muddied thesituation for the arbitrator whichever way I decided. It ap-peared to me neither the interest of the public nor the func-tioning of collective bargaining would be enhanced by furtherprosecution of this matter.As I have pointed out above, the Board granted the Gen-eralCounsel's request for review and reversed my ruling.Having now closed the hearing, still without the testimony ofColeman, but with a stipulation of a denial had he been LOCAL 463, CEMENT WORKERS569called, I find that the threats were made as described byEscobar. Escobar appeared to me to be a truthful witness andI can see no reason why he would have wanted to fabricatetestimony against Coleman. I therefore reject the stipulateddenial.As a result of this conclusion I am now left in the sameposture I was in when General Counsel first rested his case.For the reasons given earlier (i.e., the fact that Escobarworked during the strike and for several months thereafterwithout incident,that the threat by Coleman represents anisolated incident in a plantof 175employees and was madeby a minor agent of Respondent, and that Respondent has nohistory of prior 8(b)(1)(A) conduct)I am stillof the opinionthat this isolated incident of Coleman's threats does not war-rant issuance of a remedial order.An additional reason for so concluding is that it is evidentthat Escobar did not believe that Coleman was serious. Headmitted he was not frightened, he even told Coleman' ... I wasn't afraid of him." He didn't bother to report thematter to the Employer, but he told a friend who did reportit,and the Employer instituted an investigation.Escobar'sreaction to Coleman's remarks is understandable.He admit-ted that the plant is a pretty rough place to work and that heand Coleman have engaged in name calling in the past (thereis no indication that such name calling related to Escobar'slack of union membership)and horseplay is not uncommon.Even in the incident complained of, Coleman's throwing ofa piece of rope on Escobar's neck with the words " ... watchit, that's a snake" smacks of horseplay.Under all the circumstances, therefore, I do not believeissuance of a remedial order in this case is warranted and Ishall recommend dismissal of the complaint.CONCLUSIONS OF LAW1.Trinity Concrete Products Company,Inc., is an em-ployer engaged in commerce within the meaning of Section2(6) and(7) of the Act.2.Local 463, United Cement, Lime and Gypsum WorkersInternationalUnion, AFL-CIO,Respondent herein,is,andat all times material herein has been,a labor organizationwithin the meaning of Section 2(5) of the Act.3.The conduct of Respondent herein does not warrantissuance of a remedial order.RECOMMENDED ORDERThe complaint herein should be, and it hereby is, dis-missed.ORDER GRANTING MOTION TODISMISSSTATEMENT OF THE CASEHENRY L. JALETTE, Trial Examiner: The complaint in thiscase was issued on June19, 1970,pursuant to an original anda first amended charge filed by Trinity Concrete ProductsCompany, Inc., by Attorney Richard A. Gump, on May 19and June 19, respectively. The complaint alleges that theabove-captioned Respondent violated Section 8(b)(1)(A) ofthe Act by the conduct of Job Steward L. T. Coleman inorally threatening employees of the Company with bodilyharm and property damage if they did not become membersof Respondent. All of the allegations of the complaint wereadmitted except the allegation that Coleman had threatenedemployees. On August 18, 1970, a hearing was held in Dallas,TexasGeneral Counsel's case-in-chief consisted in the testimonyof one witness, Ynez Escobar. After cross-examination of thiswitness, Respondent moved to dismiss the complaint on theground that Escobar had not authorized the filing of thecharge by Attorney Richard A. Gump. This was an insuffi-cient ground for dismissal,'but for reasons set forth below itappeared to me that further proceedings would not effectuatethe policies of the Act, and I advised the parties that I wouldgrant the Motion to Dismiss unless prior to August 30, 1970,Attorney Gump submitted a withdrawl request to me forapproval.By letter dated August 26,AttorneyGump hasadvised that the Company declines to withdraw the charge.On August 27, I received a motion for reconsiderationfrom the General Counsel requesting that I reconsider mydecision to dismiss on the ground that the threat of physicalviolence attributed to Respondent's agent was too serious tobe characterized as inconsequential,and that a pending arbi-tration proceeding over the discharge of Job Steward Cole-man because of the alleged threat would not remedy theunfair labor practice.The Motion for Reconsideration ishereby denied and the Motion to Dismiss is granted for thefollowing reasons:The complaint is based on one incident on May12, 1970.According to Ynez Escobar, a storeroom attendant,on thatday while he was working Coleman came into the storeroomand asked him if he was ready to loin the Union.Escobar toldhim no, perhaps later, and Coleman then said:And then he told me I could meet with an accident,somebody could poison my coffee or burn up my house,he knows where I live, or mess up my car,or like that.I told him I wasn't afraid of him,so he went around thebuilding, around the back door,and throw a piece ofrope on my neck and told me to watch it,that's a snake.I told him to get out of there, that's all. That's all we talkabout.Respondent was certified as the representative of the em-ployees of the Company in 1966.On July 25, 1968,the em-ployees of the Company went on a strike which continuedthrough the third week of June 1969, at which time theparties signed a collective-bargaining agreement which was ineffect at the time of the hearing.There is no contention that during this lengthy strike Re-spondent engaged in any 8(b)(1)(A) conduct. Escobar, whowas hired during the strike and who crossed the picket line,admitted that no one gave him any trouble during the strike,and in the period following the strike he attributed no threatsto anyone except Coleman on May12, 1970.Counsel for theGeneral Counsel stated that as far as he knew the Board'srecords indicated no prior unfair labor practices by this Re-spondent except for an 8(b)(4) charge arising out of the strikeof the Company which had been resolved by a formal settle-ment agreement.Under these circumstances,including thefact that the threat was attributed to a minor official of Re-spondent(that is, ajob steward)and it involved one employeein a work forceof 175,2 the incident is too isolated to warranta cease and desist order, and no useful purpose would beserved by issuance of such an order in this case.InternationalLadies' Garment Workers Union,AFL-CIO,130 NLRB 614.There is yet another reason for dismissing the complaint inthis case.The record indicatesthat L.T. Coleman was dis-charged as a result of the threats attributed to him by Esco-bar.The issue of his discharge was processed through thegrievance procedure and the parties have agreed to go toarbitration,and the matter was scheduled for hearing at the'On the face of the charge, the "Full Name of Party Filing Charge"appeared as Richard A Gump, Attorney, with no indication on whosebehalf he was acting Escobar's testimony made it clear that Gump was notacting on his behalf, but suggested that Gump was acting on behalf of theCompany Since the close of hearing, a letter to me from Attorney Gump,with copies to all parties, has confirmed that the Charging Party is theCompany, and that Attorney Gump was acting on its behalf'This figure is taken from the charge 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime of the hearing herein. The principalissuebefore thearbitrator will be to decide whether Coleman did in factthreaten Escobar, as Escobar claimed. This is an issue ofcredibility, and it appears to me that had I heard Coleman'stestimony and made a credibility determination as betweenhim and Escobar, it would only have muddied the situationfor the arbitrator whichever way I decided. To what avail? Toissue acease and desist order? General Counsel contends thatthe arbitration proceeding will not remedy the unfair laborpractice alleged. That is technically correct. Yet, if Colemanis adjudged by the arbitrator to have threatened Escobar, hisdischarge will stand or the arbitrator will order a lesser pen-alty. In either event, the employees of the Company will knowthat they may not be restrained or coerced with impunity andthat they are free to refrain from joining the Union. In myjudgment, neither the interests of the public nor the function-ing of collective bargaining would be enhanced by furtherprosecution of this matterCONCLUSIONS OF LAW1.Trinity Concrete Products Company,Inc., is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Local 463, United Cement, Lime and Gypsum WorkersInternational Union, AFL-CIO, Respondent herein, is, andat all times material herein has been, a labor organizationwithin themeaningof Section 2(5) of the Act.3. It would not effectuate the purposes of the Act to con-duct further proceedings herein.It is hereby ordered, pursuant to Section 102.25 and102.35(h) of the Board's Rules and Regulations, Series 8, asamended, that Respondent's Motion to Dismiss the Com-plaint be granted and that the Complaint be dismissed in itsentirety